997 So. 2d 549 (2008)
STATE ex rel. Frank L. MCCALL, Jr.
v.
STATE of Louisiana.
No. 2008-KH-2448.
Supreme Court of Louisiana.
December 1, 2008.
Relator represents that the district court has failed to act timely on a memorandum in support of an application for post conviction relief filed on or about March 25, 2008. If relator's representation is correct, the district court is ordered to consider and act on the application. If relator's representation is incorrect, the district court is ordered to accept, file and act upon the pleading which is herewith transferred to the district court. The district court is ordered to provided this Court with a copy of its judgment.